Case 0:20-cv-60416-AMC Document 116-8 Entered on FLSD Docket 09/03/2021 Page 1 of 11




                    EXHIBIT 146
Case 0:20-cv-60416-AMC Document 116-8 Entered on FLSD Docket 09/03/2021 Page 2 of 11



                                                                        Page 1

    1                      UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
    2
                       CASE NO.:    20-60416-CIV-CANNON/HUNT
    3
    4
    5       TOCMAIL, INC., a Florida
            corporation,
    6
                        Plaintiff,
    7       v.
    8       MICROSOFT CORPORATION, a
            Washington corporation,
    9
                        Defendant.
   10       ____________________________/
   11
                                              Monday, March 29, 2021
   12                                         12:32 p.m. - 5:26 p.m. EST
   13
   14
   15        CONFIDENTIAL VIDEOTAPED DEPOSITION TAKEN BY REMOTE
   16                  VIDEOCONFERENCE OF ABHIJEET HATEKAR
   17
   18      PAGES 73-176 - Excerpts of this transcript have been
   19      declared Attorneys' Eyes Only and are sealed under
   20      separate cover
   21
   22             Taken on behalf of the Plaintiff before Yvonne
   23      Corrigan, RPR, CRR, Notary Public in and for the State
   24      of Florida at Large, pursuant to Notice of Videotaped
   25      Deposition in the above cause.

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-8 Entered on FLSD Docket 09/03/2021 Page 3 of 11



                                                                        Page 2

    1       1     APPEARANCES:
    2       2
    3       3     ATTORNEY FOR PLAINTIFF
    4       4          JOSHUA D. MARTIN, ESQUIRE
                         Johnson & Martin, P.A.
    5       5            500 W. Cypress Creek Road
                         Suite 430
    6       6            Fort Lauderdale, Florida 33309
                         josh.martin@johnsonmartinlaw.com
    7       7            (954) 790-6699
    8       8
    9       9     ATTORNEY FOR DEFENDANT
   10      10          RENE A. TREVINO, ESQUIRE
                         Greenberg Traurig, LLC
   11      11            1000 Louisiana Street
                         Suite 1700
   12      12            Houston, Texas 77002
                         trevinor@gtlaw.com
   13      13            (713) 374-3541
   14      14
   15      15     Also Present:    Rachel Hymel
                                   Michael Wood
   16      16                      Aaron Wolke
                                   Brad Thompson, Videographer
   17      17
   18      18
   19      19
   20                      *** ALL ATTENDEES APPEARED REMOTELY ***
   21      21
   22      22                                 * * * * *
   23      23
   24      24
   25      25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-8 Entered on FLSD Docket 09/03/2021 Page 4 of 11



                                                                        Page 3

    1                                    INDEX
    2      WITNESS                                             PAGE
    3      ABHIJEET HATEKAR
    4          Direct Examination By Mr. Martin ..................8
    5
    6                                EXHIBITS
    7      NUMBER            DESCRIPTION                         PAGE
    8      Exhibit 1     Email chain dated ........................15
                         3/30/19-Subject: RE: Safe Links
    9                    evasion tricks- BATES
                         MSFT_TOC00146656-146661
   10
           Exhibit 2     Email chain dated 5/7/20-Subject: ........23
   11                    RE: Phishing Attack Using
                         Sponsored Ads on Microsoft Bing-
   12                    BATES
                         MSFT_TOC00043074-MSFT_TOC00043086
   13
           Exhibit 3     Email chain dated ........................27
   14                    11/24/18-Subject: RE: 1:1
                         Rex/Abhie [Status Update]- BATES
   15                    MSFT_TOC00280051-MSFT_TOC00280054
   16      Exhibit 4     Email chain dated ........................29
                         3/30/18-Subject: RE: Sonar Browse
   17                    IP blacklisted- BATES
                         MSFT_TOC000244931-MSFT_TOC0024493
   18                    3
   19      Exhibit 5     Email chain dated ........................37
                         10/23/19-Subject: RE: HTML
   20                    Redirection, Geo location evasion
                         and whatnot-BATES
   21                    MSFT_TOC00245755-MSFT_TOC00245776
   22      Exhibit 6     Email from Michael Wise dated ............46
                         7/20/20- BATES MSFT_TOC00010780
   23
   24      (Continued:)
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-8 Entered on FLSD Docket 09/03/2021 Page 5 of 11



                                                                        Page 4

    1                                EXHIBITS
    2      NUMBER            DESCRIPTION                         PAGE
    3      Exhibit 7     Email dated 7/20/20 5:43 p.m.- ...........47
                         BATES MSFT_TOC00038485
    4
           Exhibit 8     Email dated 7/20/20 5:50 p.m.- ...........48
    5                    BATES MSFT_TOC00012369
    6      Exhibit 9     Email chain dated ........................56
                         8/17/18-Subject: Re: Connecting
    7                    ZScaler Threat Research Team &
                         MSFT- BATES
    8                    MSFT_TOC00268188-MSFT_TOC00268190
    9      Exhibit 10    Email chain dated ........................61
                         4/16/20-Subject: RE: [Office CXP
   10                    doing evasion testing- BATES
                         MSFT_TOC00058185-MSFT_TOC00058189
   11
           Exhibit 11    Email chain dated ........................73
   12                    4/30/19-Subject: RE: Proxy
                         effectiveness report- BATES
   13                    MSFT_TOC00065791-MSFT_TOC00065794
   14      Exhibit 12    Email chain dated ........................79
                         4/27/20-Subject: RE: Red
   15                    Flag/Adani/Phishing
                         emails-Escalations- BATES
   16                    MSFT_TOC00110686-MSFT_TOC00110695
   17      Exhibit 13    Email chain dated ........................95
                         10/31/20-Subject: Fwd: Microsoft
   18                    Private Test- BATES
                         MSFT_TOC00003615-MSFT_TOC00003628
   19
           Exhibit 14    Email chain dated .......................102
   20                    11/16/20-Subject: RE: Proxify
                         budgeting- BATES
   21                    MSFT_TOC00063779-MSFT_TOC00063784
   22      Exhibit 15    Email chain dated .......................114
                         8/28/18-Subject: RE: Review
   23                    initial plan for network evasion-
                         BATES
   24                    MSFT_TOC00063940-MSFT_TOC00063941
   25      (Continued:)

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-8 Entered on FLSD Docket 09/03/2021 Page 6 of 11



                                                                        Page 5

    1                                EXHIBITS
    2      NUMBER            DESCRIPTION                         PAGE
    3      Exhibit 16    Email chain dated .......................118
                         4/24/20-Subject: RE: Fe Scenario:
    4                    BYO-VPN- BATES
                         MSFT_TOC00128009-MSFT_TOC00128010
    5
           Exhibit 17    Email chain dated .......................120
    6                    10/17/19-Subject: Fwd: Phish
                         Campaign using IP Evasion
    7                    ([EVASION]-Phishing URL redirects
                         to clean site on detonation.)-
    8                    BATES
                         MSFT_TOC00129545-MSFT_TOC00129551
    9
           Exhibit 18    Email chain dated 12/17/20-Subject: .....128
   10                    RE: COGs play | Enable GEO evasion
                         defense for S500 customers by default-
   11                    BATES MSFT_TOC00120982
   12      Exhibit 19    Email dated 9/19/16-Subject: FYI ........132
                         Bharat/ScottGu Update- BATES
   13                    MSFT_TOC00257923-MSFT_TOC00257925
   14      Exhibit 20    Exchange Online ATP-Overview & ..........138
                         Test Guide - BATES
   15                    MSFT_TOC00084640-MSFT-TOC00084643
   16      Exhibit 21    Email dated 7/9/20-Subject: Sonar .......139
                         Anti-evasion deck- BATES
   17                    MSFT_TOC00258218
   18      Exhibit 22    Sanbox Anti-Evasion Plan Review .........139
                         PowerPoint
   19
           Exhibit 23    Email chain dated .......................148
   20                    5/23/19-Subject: RE: New mobile
                         phishing method-inspection bar-
   21                    BATES
                         MSFT_TOC00240319-MSFT_TOC00240322
   22
           Exhibit 24    2019 IEEE article- BATES ................152
   23                    MSFT_TOC00240323-MSFT_TOC00240340
   24      (Continued:)
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-8 Entered on FLSD Docket 09/03/2021 Page 7 of 11



                                                                        Page 6

    1                                EXHIBITS
    2      NUMBER            DESCRIPTION                         PAGE
    3      Exhibit 25    Email chain dated 1/5/17-Subject: .......153
                         FW: Metting notes and
    4                    requirements attach-RE: malware
                         detection IP blocks- BATES
    5                    MSFT_TOC00255249
    6      Exhibit 26    Document entitled "Geo_Evasion ..........154
                         Countermeasures Scenario Overview
    7                    & Requirements - BATES
                         MSFT_TOC00255250
    8
           Exhibit 27    Email chain dated .......................155
    9                    10/30/20-Subject: RE: Proof
                         Point/O365-ATP gaps discussion-
   10                    BATES
                         MSFT_TOC00111738-MSFT_TOC00111745
   11
           Exhibit 28    Email chain dated 4/7/20- ...............163
   12                    Subject: BP Anti-GeoEvasion
                         POC-Traffic routing through their
   13                    own servers- BATES
                         MSFT_TOC00304361-MSFT_TOC00304362
   14
           Exhibit 29    Microsoft Crawler research paper- .......164
   15                    BATES
                         MSFT_TOC00304363-MFST_TOC00030436
   16                    6
   17
   18                                  * * * * *
   19
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-8 Entered on FLSD Docket 09/03/2021 Page 8 of 11



                                                                         Page 43

    1      evasion or not was tricky.         So then you said but now you
    2      think that you have 90 percent effectiveness in
    3      identifying whether it was IP evasion that took place.
    4      And so what I'm asking is, in terms of, like, what year
    5      time frame do you think that you obtained around that
    6      90 percent effectiveness?
    7             A.   It's a measurement, right?              We are talking
    8      about numbers, you know.        That means an ability to
    9      measure something.      And in order to measure, we need
   10      data and some labels towards it.             And we are doing that,
   11      you know, from 2015.      We have labels, we have
   12      measurements going on there.
   13                  The evasion part of, you know, measurement was
   14      going on from very early stages.             And I think in late
   15      2018 itself, you know, when we invested into -- into a
   16      third-party solution for anonymizing IP ranges from
   17      Microsoft, we started seeing, you know, huge success in
   18      our effectiveness.
   19             Q.   Okay.   So you have data that would show the
   20      percentages in 2018, '19 and '20?
   21                  MR. TREVINO:     Objection.         Mischaracterizes
   22             testimony.
   23                  THE WITNESS:     We do measure our stuff.           And
   24             it's two and a half years back, so I'm not sure
   25             whether we have data out on that or not.

                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 116-8 Entered on FLSD Docket 09/03/2021 Page 9 of 11



                                                                      Page 44

    1      BY MR. MARTIN:
    2             Q.   Okay.   But sitting here today, do you know
    3      whether you had 90 percent effectiveness in detecting
    4      whether the attack was IP evasion in 2018?
    5             A.   Can you please repeat the question?           Sorry.
    6             Q.   Yeah.   Yeah.    Sitting here right now, do you
    7      know whether -- whether you had 90 percent effectiveness
    8      in determining whether an attack was IP evasion?
    9             A.   In 2018?
   10             Q.   Yes.
   11             A.   In 2018, no, I would say we were, you know --
   12      I won't be comfortable saying, you know, we had
   13      90 percent and above, you know, success rate in 2018,
   14      because we did not have a solution -- we would not have
   15      a production solution at that time.
   16             Q.   What about 2019?
   17             A.   Yes, we had a solution.           In late 2018 itself
   18      we had a solution, in fact.
   19             Q.   In late -- you said late 2018?
   20             A.   Mm-hmm.
   21             Q.   So it might have been -- it might have been
   22      90 --
   23             A.   If I recall back, you know, I was -- I was
   24      going on a paternity leave in May, June.             So, yeah, I
   25      think from July -- June, July onwards, 2018, we had a

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-8 Entered on FLSD Docket 09/03/2021 Page 10 of
                                      11


                                                                    Page 171

   1             This concludes testimony given by Abhijeet Hatekar.
   2             The total number of media units used was four and
   3             will be retained by Veritext.
   4                  (The deposition concluded at 5:26 p.m. EST
   5      Reading and signing were not waived.)
   6
   7                                  * * * * *
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 116-8 Entered on FLSD Docket 09/03/2021 Page 11 of
                                      11
